Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 1 of 35 PageID #: 4631



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

BIOGEN INTERNATIONAL GMBH              )
and BIOGEN MA INC.,                    )
                                       )
                   Plaintiffs,         )   Civil Action No. 17-823-MN (Cons.)
                                       )
            v.                         )
                                       )
AMNEAL PHARMACEUTICALS LLC,            )
et al.                                 )
                                       )
                   Defendants.         )
                                       )



                 DEFENDANTS’ POST-TRIAL FINDINGS OF FACT
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 2 of 35 PageID #: 4632



                                                       TABLE OF CONTENTS


I.         Background Of U.S. Patent No. 8,399,514 ............................................................................. 1
II.        Person Of Ordinary Skill In The Art....................................................................................... 4
III.            The Asserted Claims Of The ’514 Patent Lack Of Written Description ............................ 5
      A.        The Specification Does Not Support Treating MS With 480 mg/Day Of DMF ................ 5
           1.        The Specification Is Directed To The Discovery Of Novel Compounds ....................... 5
           2. The Specification Invites A POSA To Discover Which Potential Doses Of A
           Compound Might Be Effective To Treat A Neurological Disease ......................................... 7
           3.        The Specification Lacks Any Indicia Of Possession Of The Invention ......................... 8
                a.     No Ipsis Verbis Description Of The Claimed Method................................................ 8
                b.     No Data Concerning 480 mg/day DMF ...................................................................... 8
                c.     No Working Examples Of A Method Of Treating Humans ....................................... 9
                d.     No Supporting Theory Or Rationale ......................................................................... 10
      B.        Biogen Relies On A Flawed Written Description Analysis.............................................. 11
           1. A POSA Could Only Pick Out 480 mg/day DMF From The Specification With
           Hindsight Knowledge Of The Claimed Invention ................................................................ 11
           2.        The Specification Lacks Any Blaze Marks To The Claimed Invention ....................... 12
                a. The Specification Lists 480-720 mg/day Among Several Dose Ranges That Can Be
                Effective To Treat An Unspecified Disease ..................................................................... 12
                b.     DMF Doses In The Identified Ranges Were Ineffective To Treat MS..................... 13
                c. The Specification Relies On A Mere Hope That 480 mg/day DMF Can Be Effective,
                Yet Biogen Argues That Would Be Unexpected To A POSA ......................................... 14
      C. Biogen’s Arguments In A Related Interference Demonstrate The Lack Of Written
      Description Of The ’514 Patent ................................................................................................ 15
      D. After Obtaining The Phase III Results, Biogen Filed An Application Directed To The
      Claimed Method Of Treating MS With 480 mg/day DMF ...................................................... 16
IV.             The Asserted Claims of the ’514 Patent Are Invalid for Lack of Enablement ................. 16
V.         The Asserted Claims Are Invalid for Derivation and Improper Inventorship ...................... 17
      A. Dr. O’Neill Presented A Dosing Research Plan Including 480 mg/day That Was Rejected
      By Biogen ................................................................................................................................. 17
      B.        Biogen Actively Avoided Testing 480 mg/day For Commercial Reasons ....................... 18
      C.        Biogen Never Would Have Tested 480 mg/day DMF But For the FDA ......................... 18
VI.             The Asserted Claims Of The ’514 Patent Are Obvious .................................................... 19
      A.        The Claimed Method Of Treatment Is Directed To A Highly Skilled POSA .................. 19
      B.        The Scope and Content of the Prior Art Teach All Claim Limitations ............................ 20


                                                                          i
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 3 of 35 PageID #: 4633



        1.      Joshi References Teach Treating MS with DMF .......................................................... 20
        2.      The Phase II Study Confirmed The Effectiveness Of DMF To Treat MS ................... 20
        3.      Nilsson Teaches Administering 480 mg/day DMF To Treat MS ................................. 23
  C. A POSA Would Have Been Motivated To Administer 480 mg/day DMF (240 mg BID)
  And Reasonably Expect That It Would Be Effective To Treat MS ......................................... 24
        1.      There Was A Motivation To Determine The Lowest Effective Dose .......................... 24
        2.      The Lowest Effective DMF Dose Was Expected Between 360-720 mg/day ............... 26
  D.         Any Differences From The Prior Art Would Have Been Obvious To A POSA .............. 27
VII.         Alternatively, The Asserted Claims Of The ’514 Patent Are Invalid As Anticipated ...... 29
VIII.        Defendants’ Experts .......................................................................................................... 30




                                                                       ii
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 4 of 35 PageID #: 4634
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 5 of 35 PageID #: 4635



I.     Background Of U.S. Patent No. 8,399,514

       1.      U.S. Patent No. 8,399,514, entitled “Treatment for Multiple Sclerosis,” issued on

Mar. 19, 2013 to named inventors Drs. Matvey Lukashev and Gilmore O’Neill. DTX1_0001. The

’514 patent issued from U.S. application 13/372,426, filed on Feb. 13, 2012, which claims priority

to U.S. application 12/526,296, filed on Feb. 7, 2008, and U.S. provisional 60/888,921, filed on

Feb. 8, 2007. Id. Biogen asserted at trial claims 1-4, 6, 8-13, and 15-16. Duddy Tr. 376:6-9.

       2.      As filed in 2007, the provisional application was entitled “Nrf2 Screening Assays

and Related Methods and Compositions.” DTX2_0004. Nrf2 is a “transcription factor” that

protects cells against oxidative stress and detoxifies substances. Yong Tr. 75:22-76:4; Lukashev

Tr. 172:3-18; DTX2_0023-24(¶ 85). Dr. Lukashev, the original sole inventor and “a bench scientist

involved in fundamental drug discovery,” performed experiments showing that DMF activated

Nrf2. Yong Tr. 75:4-8; Lukashev Tr. 172:3-25. Dr. Lukashev filed his application based on the

idea that DMF’s activation of Nrf2 could be used to “screen for” other compounds that act by the

same pathway. Id. 182:17-184:14, 186:15-18, 187:2-10. The provisional application is focused

on “identifying compounds that activate the Nrf2 pathway so that compounds can be brought forth

for potential new protective activities in models of many neurological conditions and to be tested

at many different doses.” Yong Tr. 80:8-81:14; DTX2_0040-42 (claims 1 and 11).

       3.      In 2008, Biogen filed its PCT application, under the same title, which was

designated in the U.S. as the ’296 application. DTX3_0001; see DTX1_0001. The specification

filed with the PCT application issued as the ’514 patent. DTX12_0011-58; Yong Tr. 74:13-15.

Dr. O’Neill was not named as an inventor on either application. DTX3-0001; DTX457_0006.

       4.      The specification is not directed to the discovery of any specific dose of any specific

drug to treat any specific disease, let alone the specifically claimed dose of 480 mg/day of DMF

to treat MS. Yong Tr. 75:9-21; Lindsey Tr. 141:20-142:3. Rather, the specification is directed to


                                                 1
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 6 of 35 PageID #: 4636



“screen[ing] through a huge number of compounds for the capacity to activate Nrf2 and to then to

take [the newly discovered] promising compounds ... into models of neurological conditions.”

Yong Tr. 74:25-75:3; see DTX3_0001 (Abstract). In Examples 1-3, Dr. Lukashev reported his

data showing DMF and MMF activate Nrf2. DTX003_0032-34 (¶¶ 121-29); Lukashev Tr. 178:25-

180:15; see Yong Tr. 86:2-13. The specification states “the finding that DMF activates the Nrf2

pathway in conjunction with the neuroprotective effects of DMF further offers a rationale for

identification of structurally and/or mechanistically related molecules that would be expected to

be therapeutically effective for the treatment of neurological disorders, such as, e.g., MS.”

DTX3_0009 (¶ 32); see Yong Tr. 76:9-24; Lindsey Tr. 125:4-19. Based on this “rationale,” the

specification provides five methods to discover new compounds and new methods for treating

neurological diseases: Method 1 for “screening” for new candidate compounds; Method 2 for

“evaluating” the neuroprotective properties of such compounds; Method 3 for “comparing” such

compounds against known fumaric acid derivatives (i.e. DMF); Method 4 for “treating” a

neurological disease with a compound that is “at least partially structurally similar” to DMF or

MMF; and Method 5 for “treating” a neurological disease using a compound that upregulates Nrf2

and one that does not. DTX3_0005 (¶ 9); Wynn Tr. 656:6-659:17; Yong Tr. 82:6-25.

       5.     The specification identifies over 20 billion compounds that are at least partially

structurally similar to DMF or MMF that may be “screened, identified, evaluated, or used for

treating a neurological disorder” in Methods 1-5. Yong Tr. 84:5-25; DTX3_0016 (¶ 70); see id.

0016-19 (¶ 71-78). The specification contemplates that these candidate compounds may treat “a

range of neurological conditions” including “[MS] or other demyelinating diseases.” DTX3_0026

(¶ 104); Yong Tr. 83:15084:4; Wynn Tr. 608:20-609:6, 664:12-665:2. In total, the specification

discusses the potential treatment of 32 neurological diseases. Yong Tr. 83:15-84:4.




                                               2
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 7 of 35 PageID #: 4637



       6.     The specification states that “preliminary doses, for example, as determined in

animal tests, and the scaling of dosages for human administration is performed according to art-

accepted practices,” which a POSA would need to undertake through “animal testing or cell culture

testing” (DTX3_0028 (¶ 112) to “transition to treating human disease.” Lindsey Tr. 130:20-131:9;

see DTX3_0028-29 (¶¶ 11214). These potential doses are not directed to MS and “could cover

any of the diseases in the patent.” Wynn Tr. 669:25-670:5; see id. 670:6-671:6, 673:22-674:5;

Lindsey Tr. 139:13-17. The specification states that “an effective dose” of DMF—not specific to

MS—merely “can be” within a range of “0.1 g to 1 g per [day].” DTX3_0030-31 (¶ 116). As

these doses merely could be effective, for an unspecified disease, a POSA would need to

“experiment[] in order to define a particular dose.” Yong Tr. 89:22-90:10. As Dr. Lukashev

testified, the data in the specification “cannot be used to define clinical dosing.” Lukashev Tr.

180:2-15, 189:12-190:8; see O’Neill Tr. 578:7-21.

       7.     From filing the PCT application in 2008 until June 2011, the claims remained

directed to the 5 Methods. DTX3_0036-38 (Cls. 1, 8, 9, 14); see Lindsey Tr. 149:9-22; Yong Tr.

80:18-81:19. The original claims did not mention dosing of DMF. Id. By April 2011, Biogen’s

Phase III trials showed that 480 mg/day of DMF was effective to treat MS. Dawson Tr. 330:23-

3; Lindsey Tr. 148:14-23; DTX406_001. Afterwards, in June 2011, Biogen changed the title from

“Nrf2 Screening Assays and Related Methods and Compositions” to “Treatment for Multiple

Sclerosis.” Lindsey Tr. 149:23-150:1; DTX457_3264. Biogen also “canceled the existing claims

[and] replaced them with new claims directed towards treating MS with 480 [mg] a day of either

[DMF or MMF].” Lindsey Tr. 148:24-149:22; DTX457_3255-57.

       8.     In October 2011, Biogen added Dr. O’Neill as an inventor to Dr. Lukashev’s

application. Lindsey Tr. 150:2-5; DTX457_0120-21. As Dr. Lukashev “did not provide any




                                               3
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 8 of 35 PageID #: 4638



clinical input,” he understood that Dr. O’Neill was added as an inventor because the “claims were

changed to be clinical.” Lukashev Tr. 176:2-5; 195:13-21. Dr. O’Neill testified he had not seen

the patent before being added to the application. O’Neill Tr. 583:24-584:12.

       9.      When the examiner repeatedly rejected the new claims as obvious, Biogen argued

that “a [POSA] would not have expected the dose of 480 mg/day to be effective in treating MS.”

DTX457_3115, 3146; see also Dawson Tr. 358:10-359:4. The examiner never mentioned written

description in those rejections. DTX457_0057-0062, 3231-3235.

       10.     As issued, all asserted claims 1-4, 6, 8-13, and 15-16 of the ’514 patent recite at

least these common elements: (1) a method of treating MS, (2) by administering a pharmaceutical

composition of DMF, (3) in a therapeutically effective amount of 480 mg/day DMF (or MMF).

DTX1_0028-29; Wynn Tr. 596:3-12; Lindsey Tr. 116:19-117:3; Yong Tr. 73:25-74:9.

II.    Person Of Ordinary Skill In The Art

       11.     The POSA to whom the specification is addressed, as filed in 2007 and 2008, would

have been “a scientist engaged in laboratory early fundamental research involving potential

mechanisms of neurological diseases and drug activity.” Yong Tr. 77:18-78:4. This scientist would

have had “a Ph.D. in a biological science” and experience with “screening, characterizing, and

evaluating neuroprotective properties of drug candidates.” Id. 78:5-12. Dr. Lukashev, the sole

original inventor, has these qualifications: a Ph.D. in “molecular and cell biology” and experience

as “a bench scientist involved in fundamental drug discovery.” Lukashev Tr. 165:10-166:1,

166:21-167:20, 168:23-169:14; Yong Tr. 75:4-7.          The specification’s focus on “cellular

biochemical molecular assays” and testing “of complicated models of neurological condition[s],”

are the tools of laboratory scientists—not physicians. Yong Tr. 71:20-72:3, 94:16-95:9. Dr. Yong

is the only expert at trial who applied and meets this definition of a POSA. Id. 77:24-78:15.




                                                4
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 9 of 35 PageID #: 4639



            12.      Biogen proposes that a POSA “in 2007 would have at least a medical degree with

at least three years of training in neurology and at least three years of clinical experience in treating

individuals with multiple sclerosis.” Wynn Tr. 595:8-17; Duddy Tr. 374:24-375:9. Drs. Lindsey

and Stobbe qualify and applied this POSA definition. Lindsey Tr. 117:9-20; Stobbe Tr. 206:6-23.

III.        The Asserted Claims Of The ’514 Patent Lack Of Written Description

            13.      The specification lacks written description for the claimed method of treating MS

with a therapeutically effective amount of 480 mg/day DMF. Yong Tr. 71:8-19; Lindsey Tr. 124:2-

23. To a research scientist, the specification is directed to “screening and discovery” of “novel

compounds that interrupt the Nrf2 pathway,” whereas the claims recite “using a specific compound

at a specific dose in a very specific disease.” Yong Tr. 75:9-21; 79:10-23. Similarly, a neurologist

would have understood the specification to describe the discovery of “new pharmaceutical

compounds which might be useful for treating a wide variety of diseases,” but not “any method of

actually treating MS with [DMF] at a specific dose.” Lindsey Tr. 141:20-142:3; 139:5-20.

       A.         The Specification Does Not Support Treating MS With 480 mg/Day Of DMF

            1.       The Specification Is Directed To The Discovery Of Novel Compounds

            14.      DMF undisputedly “was known in the art as a treatment of MS.” Wynn Tr. 651:15-

652:8, 654:2-6. In 1999, Biogen and its predecessor had already filed patent applications directed

to treating MS using DMF. See infra FOF 51. Indeed, the specification explains that DMF had

“been proposed for treatment of MS.” DTX3_0008 (¶ 30). The specification focuses on DMF’s

known activation of the Nrf2 pathway as a “rationale” for identifying similar molecules that

activate Nrf2. DTX3_0009 (¶ 32); see supra FOF 4. Dr. Lukashev presented this rationale “strictly

for discovery” research purposes “at the early stages” to search for “novel compounds.” Lukashev

Tr. 184:15-185:8, 186:15-18; see id. Tr. 173:14-174:14. A POSA would understand that this drug

discovery rationale underlies the “five methods listed in the application” directed to “screening


                                                     5
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 10 of 35 PageID #: 4640



new compounds” and “methods of treatment.” Wynn Tr. 655:8-656:13; see DTX3_0004-5 (¶ 9).

But none of Methods 1-5 teach a method of treating MS by administering a 480 mg/day dose of

DMF and/or MMF. See Yong Tr. 83:1-14; Lindsey Tr. 125:20-126:23; DTX3_0004-8 (¶¶ 9-24),

0010-15 (¶¶ 40-68). Methods 1-3 are directed only to “discovering compounds,” and Method 5

“is not really at issue in this case.” Wynn Tr. 608:7-19, 659:6-17.

       15.     Method 4 recites “treating a neurological disease by administering ... at least one

compound that is partially structurally similar to DMF or MMF.” DTX3_0004-5 (¶ 9). Method 4

comprises administering “a therapeutically effective amount of at least one neuroprotective

compound having Formula I, II, III, or IV, e.g., a fumaric acid derivative (e.g., DMF or MMF).”

DTX3_0007 (¶ 19), 0014 (¶ 62-63). Formulas I-IV include “over 20 billion compounds” that are

partially structurally similar to DMF and MMF. Yong Tr. 84:5-25; see Lukashev Tr. 186:19-

187:1. A POSA would understand that Method 4 uses “DMF or MMF as the starting point . . . to

look for compounds that activate the Nrf2 pathway.” Yong Tr. 83:1-14; see id. 100:5-14, 101:22-

102:9; see Linsey Tr. 126:12-127:6. As Dr. Lukashev testified, Method 4 is “referring to other

compounds than DMF or MMF for treating neurological diseases,” and was a part of “novel

compound discovery efforts.” Lukashev Tr. 197:15-198:14; see id. 185:22-186:18, 187:2-10.

       16.     Method 4 is directed to treating “a neurological disease”—not just MS.

DTX3_0014-15 (¶¶ 62-64).       The specification explains that the “neurological disease[s] in

methods 1-5 above can be a neurodegenerative disease such as, for example, ALS, Parkinson’s

disease, Alzheimer’s disease, and Huntington’s disease,” as well as MS “or other demyelinating

diseases.” DTX3_0026 (¶ 104); see Wynn Tr. 664:12-665:4; Lindsey Tr. 127:7-19. In total, the

specification lists over 30 neurological disease targets for Method 4. DTX3_0026-27 (¶¶ 104-

107); Wynn Tr. 665:13-666:8; Yong 83:21-84:4. As Dr. Lukashev explained, “[t]hese are diseases




                                                6
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 11 of 35 PageID #: 4641



in which Nrf2 was implicated as a potential pathogenically relevant mechanism.” Lukashev Tr.

187:15-188:10. The specification states that “in some embodiments of method 4” the treatment

“slow[s] or prevent[s] neurodegeneration (more specifically, e.g., demyelination, axonal loss,

and/or neuronal death).” DTX3_0014-15 (¶ 64). These characteristics of neurodegeneration are

features of many neurological diseases, including a majority of the diseases in the specification.

Lindsey Tr. 128:1-129:16; 123:23-124:1; see Duddy Tr. 471:13-21.

       17.     A POSA would also understand that a method directed to slowing or preventing

“demyelination, axonal loss, and/or neuronal death” is directed to “laboratory scientists that are

developing new drugs,” not clinicians. Lindsey Tr. 129:13-130:4. When physicians treat MS, they

rely on clinical or radiological assessments of patients—not measures of demyelination, axonal

loss, and/or neuronal death, which would require “a biopsy of the brain which is invasive and can

cause additional damage.” Lindsey Tr. 123:7-22, 118:17-119:18, 120:3-121:3; Duddy Tr. 475:12-

477:2. This pathological investigation is conducted in preclinical experiments by laboratory

scientists investigating new drugs. See Lindsey Tr. 129:23-130:2; Duddy Tr. 476:1-21.

       18.     Even if Method 4 was directed to MS, it never explicitly teaches administering 480

mg/day DMF to treat MS. Wynn Tr. 659:18-660:15, 661:15-21; DTX3_0004-5 (¶¶ 9-10), 0007

(¶ 19), 0014-15 (¶¶ 62-64), 0026 (¶ 104), 0027-28 (¶¶ 108-10), 0034 (¶ 125-29).

       2.      The Specification Invites A POSA To Discover Which Potential Doses Of A
               Compound Might Be Effective To Treat A Neurological Disease

       19.     The specification’s discussion of potential doses shows a lack of possession of the

480 mg/day dose of DMF for treating MS. Lindsey Tr. 137:23-139:4. This dosing section concerns

future work that could be done to determine a dose suitable for treating one or more of the over 30

referenced diseases using any of the compounds discovered in the Nrf2 assays. Id. 131:14-132:1,

134:13-136:5. The specification explains that preliminary, therapeutically effective doses may be



                                                7
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 12 of 35 PageID #: 4642



determined in “animal tests” or “cell culture assays.” DTX3_0028-29 (¶¶ 112-13); Wynn Tr.

669:17-670:17; see Lindsey Tr. 130:20-132:1. These “data obtained from the in vitro assays or

animal studies can be used in formulating a range of doses for use in humans” for “all of the

diseases that are set forth in the patent.” DTX3_0029 (¶ 114); Wynn Tr. 670:21-671:6; see Lindsey

Tr. 132:2-15. The specification instructs that “[f]or DMF or MMF, an effective amount can range

from 1 mg/kg to 50 mg/kg,” or “can be from about 0.1 g to 1g” daily. DTX3_0030-31 (¶ 116)

(emphasis added). All of this is hypothetical. It is not a conclusion based on prior studies, but

instead a proposed research plan for determining a dose in the future. Lindsey Tr. 131:20-132:1.

In this regard, the specification does not say that these amounts of DMF or MMF are, in fact,

effective to treat MS, or even that the effective amount “does range” or “will range” within the

listed amounts. Wynn Tr. 673:3-12, 669:17-671:6; Lindsey Tr.131:13-135:1;135:21-136:5.

       20.        The specification does not indicate that the inventors engaged in any of these steps

to determine an effective DMF dose. Lindsey Tr. 131:14-132:1. A POSA is left to find which doses

are effective for which diseases. Id. 133:17-22. The specification has “no data to suggest that

[480 mg/day] would be effective for any particular disease.” Id. 134:23-135:1; see Yong Tr. 91:13-

22. Identifying various dose ranges that can be effective is merely a general disclosure of “a range

of doses that [the inventors or a POSA may] want to try in the future.” Lindsey Tr. 135:2-9.

       3.         The Specification Lacks Any Indicia Of Possession Of The Invention

             a.      No Ipsis Verbis Description Of The Claimed Method

       21.        The specification nowhere describes together all three claim elements of a (1) a

method of treating MS, (2) by administering a pharmaceutical composition of DMF, (3) in a

therapeutically effective amount of 480 mg/day DMF (or MMF). Wynn Tr. 650:16-651:2, 659:18-

660:15, 661:15-21, 669:2-671:4. 672:673:5.

             b.      No Data Concerning 480 mg/day DMF


                                                   8
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 13 of 35 PageID #: 4643



       22.        The specification does not provide any clinical data administering DMF to humans,

let alone, at 480 mg/day DMF to treat MS. Lindsey Tr. 134:13-135:1; Yong Tr. 91:18-22; Wynn

Tr. 694:13-18, 695:13-19.       Although the Phase II study was reported in the prior art, the

specification never mentions it. Wynn Tr. 675:12-14; Lindsey Tr. 139:5-12; Yong Tr. 91:23-92:8.

To a POSA, this would indicate that the “specification as originally written was not about the

treatment of [MS] with DMF.” Lindsey Tr. 139:13-20; Yong Tr. 92:9-15, 97:9-19.

             c.      No Working Examples Of A Method Of Treating Humans

       23.        Examples 1-3 do not show possession of a method of treating MS with 480 mg/day

of DMF. Lindsey Tr. 132:19-133:6; Yong Tr. 86:11-87:6. “The examples are not treating

humans.” Wynn Tr. 695:13-19. Instead, they present data showing that DMF and MMF elevate

Nrf2 in cancer cells (Exs. 1 & 2) and the spinal cords of EAE mice (Ex. 3). Yong Tr. 86:4-13.

They do not relate to clinical dosing, or show the impact of Nrf2 on any treatment endpoint in

humans or animal models. Lukashev Tr. 179:12-17; Yong Tr. 87:3-6, 109:12-20.

       24.        Dr. Lukashev provided the data and initial drafts of Examples 1-3. Lukashev Tr.

178:21-179:15. As Dr. Lukashev explained, “[t]he nature of the data [in these Examples] is such

that it’s on a different subject really” than a method of treating MS and has “nothing to do with

the efficacy in clinical disease.” Id. 179:21-180:1. These data are “never directly informing for

the purposes of selecting therapeutic dose, not the right models, not the right settings, not the right

experiments for that purpose.” Id. 180:8-15. As such, these Nrf2 data “incorporated into [the]

application cannot be used to define clinical dosing.” Id. 189:12-17; see id. 176:6-14. Even with

“a strong knowledge of drug mechanism of action,” this “would not guarantee a response in MS.”

Duddy Tr. 477:3-16. Dr. Lukashev testified the claimed dose of 480 mg/day DMF to treat MS

would be “impossible to extrapolate directly and immediately from the in vitro data” in the

specification. Lukashev Tr. 194:5-9; see id. 189:18-190:8.


                                                  9
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 14 of 35 PageID #: 4644



       25.        The Examples show that DMF and MMF can activate the Nrf2 pathway, but this is

not a relevant endpoint for treating MS. Yong Tr. 86:2-13, 86:22-87:2. In 2007, “there was no

understanding that Nrf2 would be important or not in causation or treatment of MS.” Id. 109:24-

110:2; see id. 86:17-87:2. Even if a POSA assumed Nrf2 activation had some relevance to MS,

the examples “do not provide any guide to dosing and to the treatment of MS.” Id. 87:3-6. First,

if a POSA were to convert the doses administered to mice in Example 3 to human doses using the

conversion table provided in Table 2, the doses would amount to 25 mg bid and 75 mg bid in the

exemplar 60 kg human, far short of the claimed 480 mg/day dose. Lindsey Tr. 132:2-133:4; Yong

Tr. 88:16-89:7. “A POSA would not understand that a 480 [mg] dose has been specified by this

example.” Yong Tr. 89:8-12. Second, while the EAE mouse model in Example 3 can be a model

for studying MS, this is only when relevant “outcome measures” are evaluated. Id. 87:7-16,

106:17-107:1. Such measures include clinical signs of disability and preventing “lesions in the

brain and spinal cord.” Id. 88:6-12; see id. 109:7-17. Yet, these outcome measures were not

evaluated in the specification. Id. 88:6-15, 109:18-110:2. Instead, Example 3 merely shows that

DMF and MMF “activate Nrf2.” Id. 86:11-13. A physician “would not look at a preclinical

mechanism of action and in any way be certain that you were going to see a clinical effect until

you have seen the results of the study.” Duddy Tr. 478:13-25; see id. 473:7-15, 473:20-474:24.

             d.      No Supporting Theory Or Rationale

       26.        Dr. O’Neill testified that he wanted to test DMF doses of 240, 360, 480, and 720

mg/day in Option 1, because “it would be important to understand the impact of the magnitude of

the dose and the frequency of dose in driving efficacy.” O’Neill Tr. 517:5-24; see FOF 42. He

hypothesized that “the magnitude of the dose combined with a different frequency would have an

impact.” Id. 537:24-539:8. This theory is nowhere in the specification. The specification mentions

therapeutic efficacy only in terms of total daily dose and ignores the impact of the magnitude or


                                                 10
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 15 of 35 PageID #: 4645



frequency of a given dose. DTX3_0029-31 (¶ 114-16). While a POSA would have known these

are important variables to understand, the specification does not teach “which of those factors is

important ... for different diseases” nor whether to target “a certain maximum concentration or a

certain number of times with a maximum concentration or a certain exposure of the drug over the

entire day.” Lindsey Tr. 136:25-137:15. The specification only states that “720 mg per day may

be administered in separate administrations of 2, 3, 4, or 6 equal doses,” with no guide to select

the dosing frequency. DTX3_0031 (¶ 116). It does not suggest administering 480 mg/day in 2

divided doses. Id. In fact, it is undisputed that administering 360 mg or more in a single dose is

intolerable, such that 480 mg once-daily is not viable. O’Neill Tr. 532:22-533:4; PTX042 at 13.

        27.      The single paragraph in the specification containing the sole mention of 480 mg/day

does not provide any reason to select this dose to treat MS, nor is there any “dose response data.”

DTX3_0031 (¶ 116); Wynn Tr. 677:3-12. Dr. O’Neill testified that he “would not write a

sentence” like the one in which 480 mg/day appears. O’Neill Tr. 579:25-580:7.

   B.         Biogen Relies On A Flawed Written Description Analysis

        1.       A POSA Could Only Pick Out 480 mg/day DMF From The Specification
                 With Hindsight Knowledge Of The Claimed Invention

        28.      Dr. Wynn analyzed written description from the view of a POSA with hindsight

knowledge of the claims. Wynn Tr. 646:22-647:2, 647:17-648;10. He was first “asked to describe

the three elements of the claims” and “picked out the key elements.” Id. 647:17-648:10, 604:2-9;

PDX4-09. He then “went back” and “found” each separate claim element in the specification. Id.

648:11-649:15, 629:5-630:3, 631:1-13, PDX4-12-15. In reviewing the specification, he “look[ed]

to see if these elements were described ... for the purposes of written description.” Id. 649:2-15.

        29.      First, Dr. Wynn “look[ed] for multiple sclerosis and … went back in the spec and

… found multiple sclerosis.” Id. 648:16-22; see also 629:6-630:3, 650:5-15, 658:21-25; PDX4-



                                                 11
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 16 of 35 PageID #: 4646



12-13. But these sections do not teach 480 mg/day DMF as an effective dose to treat MS. Wynn

Tr. 650:16-651:2, 659:18-660:15. Then he said he was “going to find DMF” and “went back and

found places where it said DMF.” Id. 648:23-649:1; see id. 630:4-13, 660:16-25; PDX4-14. But

he admitted that “480 is not mentioned in these paragraphs explicitly” as an effective dose of DMF

to treat MS. Wynn Tr. 661:15-21. Finally, he “look[ed] for 480 per day and … went back through

the spec to try to look for 480 per day,” which he found “[i]n the dosage spec.” Id. 649:2-7; see

id. 631:1-13, 666:20-667:2; PDX4-15. He found only a single mention of 480-720 mg among other

dose ranges, which he referred to as “the real meat” of the specification. Wynn Tr. 621:23-622:13,

683:18-684:8. But he admitted that the inventors “chose not to” mention MS in this discussion of

DMF dose ranges and, thus, a POSA would understand that these potential ranges can be effective

for “another neurodegenerative disease that’s referenced in the patent.” Id. 673:3-12, 673:22-

674:5. A drug that treats multiple diseases will not necessarily have the same effective dose.

Lindsey Tr. 159:2-10; Duddy 447:21-25. Dr. Wynn could not identify any place describing

together a 480 mg/day dose of DMF as effective to treat MS. FOF 21.

       2.         The Specification Lacks Any Blaze Marks To The Claimed Invention

             a.      The Specification Lists 480-720 mg/day Among Several Dose Ranges That
                     Can Be Effective To Treat An Unspecified Disease

       30.        The specification states that “an effective dose of DMF or [MMF] ... can be”

multiple ranges of oral doses between 100-1,000 mg, as follows:

       For example, an effective dose of DMF or MMR to be administered to a subject
       orally can be from about 0.1 g to 1 g per pay, 200 mg to about 800 mg per day (e.g.,
       from about 240 mg to about 720 mg per day; or from about 480 mg to about 720
       mg per day; or about 720 mg per day). For example, the 720 mg per day may be
       administered in separate administrations of 2, 3, 4, or 6 equal doses.

DTX3_0030-31 (¶ 116) (emphasis added). This is the only reference in the specification to DMF

at a dose of 480 mg/day and it is “not specific to MS.” Lindsey Tr. 134:13-135:1; Wynn Tr.



                                               12
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 17 of 35 PageID #: 4647



683:18-684:10; Yong Tr. 90:11-17; see also supra FOF 6, 19, 29.

       31.        To a POSA, the specification is merely stating a range of doses to “try in the future”

or “explore” further. Lindsey Tr. 135:2-9; see Yong Tr. 89:22-90:10, 90:18-25. In the “drug

discovery and development process,” this presents a “research plan” that would require animal and

human clinical trials to identify a therapeutic dose. Yong Tr. 91:5-22; see id. 72:8-73:16. In this

exploration, the specification states that an “effective amount may vary with the subject’s age,

condition, and sex, as well as the severity of the medical condition in the subject,” but “[t]he

appropriate therapeutically effective doses can be selected by a treating clinician.”     DTX3_0030

(¶ 115). A POSA would understand that experimentation would be required “to figure out the

appropriate dose” because the specification “does not” “teach [] how to determine an appropriate

dose” based on these listed factors. Lindsey Tr. 133:7-134:12.

       32.        The dosing section of the specification provides “no data to suggest that [480

mg/day of DMF] would be effective for any particular disease.” Id. 134:23-135:1. As Dr. Wynn

concedes, the rationale for “the reason why [to select 480 mg/day DMF] is not listed” in the dosing

section of the specification. Wynn Tr. 677:3-6.

             b.      DMF Doses In The Identified Ranges Were Ineffective To Treat MS

       33.        A POSA would have known from the Phase II study that DMF was “ineffective at

360 [mg/day doses] and below” to treat MS. Wynn Tr. 681:7-682:6; see Lindsey Tr. 137:23-

138:15; DTX441_0001; DDX-1115. The specification states that “an effective dose of DMF…can

be” within the ranges 100-1,000 mg/day, 200-800 mg/day, or 240-720 mg/day. DTX3_0030-31

(¶ 116). A POSA reading the specification would have known that the lower portions of these

ranges “included doses that [do not] work against [MS].” Wynn Tr. 684:11-14; see id. 675:15-

676:12. Since the inventors included doses known to be ineffective to treat MS, among doses that

can be “effective,” a POSA “would conclude that they are also considering treating other diseases


                                                   13
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 18 of 35 PageID #: 4648



where the effective dose [of DMF] might be different.” Lindsey Tr. 138:6-139:4.

        34.        The inclusion of known ineffective doses for MS further undermines Dr. Wynn’s

arguments about “nesting” the 480 mg/day dose and “linking” to the 720 mg/day known dose. See

DTX3_0030-31 (¶ 116); Wynn Tr. 624:9-23. The paragraph “calls out 720 individually”—not

480 mg/day. Wynn Tr. 679:13-680:7. The paragraph further describes dose ranges starting at both

240 and 480 mg/day and ending at 720 mg/day. Id. 678:4-13, 681:7-682:6; DDX-1114. A POSA

would not conclude that the lower doses in these ranges are effective to treat MS merely by

“linking” to 720 mg/day, because doses of 360 mg/day and less, including 240 mg/day, were

known to be ineffective. See Yong Tr. 91:1-4. Since the lowest doses in the other listed ranges are

ineffective for MS (e.g., 100 mg, 200 mg, and 240 mg/day), and no other guidance is provided,

there is nothing to lead a POSA to understand the 480 mg/day is effective for MS, let alone

preferred, simply because it is disclosed in a range with 720 mg/day. See id.

              c.      The Specification Relies On A Mere Hope That 480 mg/day DMF Can Be
                      Effective, Yet Biogen Argues That Would Be Unexpected To A POSA

        35.        Dr. Wynn testified that, if he had seen the application in 2007, he “wouldn’t know

if [480 mg/day] was clinically effective” and that, based on the Phase II study, a POSA would be

“surprised that 480 [mg/day] was efficacious.” Wynn Tr. 694:13-18, 688:6-13; see id. 688:14-17,

688:24-689:9, 689:20-690:18. The prior art “would effectively teach away from the invention,”

since a POSA “would go to 720 [mg/day] or higher [as] that was the lowest effective dose in the

Phase II study.” Id. 703:24-704:5. Even “upon reading the ‘514 application,” Dr. Wynn would

have been “terribly surprised” that 480 mg/day DMF would exhibit “clinical efficacy or

statistically have an effect . . . in a Phase III trial.” Id. 693:6-23; see id. 690:19-691:2.

        36.        Consistent with this, Biogen also argued to the PTO that “a [POSA] would not have

expected the dose of 480 mg/day to be effective in treating MS.”                   DTX457_3115; see



                                                   14
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 19 of 35 PageID #: 4649



DTX457_3117. Biogen submitted the declaration of Dr. Dawson, who opined that a POSA “would

not have a reasonable expectation that the 480 mg/day dose would provide ... clinically meaningful

effectiveness for treating MS.” DTX457_3146; Dawson Tr. 358:10-359:4.

        37.      Although Dr. Duddy attempted to add “nuance” at trial, he argued in his expert

report that “a [POSA] would not have expected that administering 240 milligrams b.i.d. [DMF]

would be effective in treating MS.” Duddy Tr. 490:13-491:16. He further argued that “one skilled

in the art would not have expected that administering 480 milligrams a day [DMF] would be

effective in treating MS.” Id. 491:24-492:6. He testified that, based on the Phase II study, “it

would be pure speculation what happens between 360 and 720.” Id. 492:7-493:4; see id. 489:14-

490:12. “To have a reasonable expectation of using a dose less than 720” mg/day, in addition to

the Phase II study, he would need “at least one more data point[] on either side of 720 that was

going to allow [him] to get a meaningful dose response curve.” Id. 481:10-483:8.

        38.      The specification provides “no new information” regarding “using DMF to treat

MS at a particular dose.” Lindsey Tr. 139:13-20. Indeed, none of the Phase II or Phase III data,

nor any clinical data, is provided in the specification. Duddy Tr. 493:11-25. As Dr. Wynn

conceded, “there’s no data on [the 480 mg/day DMF dose] provided in the specification.” Wynn

Tr. 694:13-18. As such, in reading the patent, Dr. Wynn was left to presume that “the inventor

knows [information he’s] not privy to and is not included in the specification.” Id. 691:3-18.

   C.         Biogen’s Arguments In A Related Interference Demonstrate The Lack Of
              Written Description Of The ’514 Patent

        39.      The PTAB initiated an interference proceeding between Forward Pharma’s (“FP”)

’871 application (published as Nilsson), and Biogen’s application, relating to the same claims that

issued in the ’514 patent. See DTX377_0016, 0031. There Biogen argued that FP’s application

lacked written description” because the “specific combination of disease, effective daily dose, and



                                                15
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 20 of 35 PageID #: 4650



drug is nowhere in [FP’s] specification.” DTX377_0016. Biogen argued:

           [The specification] indiscriminately lists doses ranging from 240 mg to 1080 mg . . . and it
           states that the daily dosage depends on a number of factors including the ‘condition or
           disease to be treated.’ . . . Moreover, [it] provides no guidance to select a 480 mg/day dose
           over any of the other amounts for any disease, much less for MS specifically.”

DTX377_0026 (referring to DTX324_0037-38); see Lindsey 140:17-141:2. Both the PTAB and

the Federal Circuit found FP’s specification lacked written description support. Biogen MA Inc.

v. Forward Pharma A/S, Interference No. 106,023 (P.T.A.B. Mar. 31, 2017); FWP IP ApS v.

Biogen MA Inc., 749 Fed. Appx. 969, 973 (Fed. Cir. 2018).

      D.         After Obtaining The Phase III Results, Biogen Filed An Application Directed To
                 The Claimed Method Of Treating MS With 480 mg/day DMF

           40.      Shortly after Biogen obtained its Phase III results, Biogen employees Drs. Dawson

and O’Neill filed U.S. patent application 2014/0163100, claiming a method of treating MS by

orally administering 480 mg/day of DMF. DTX166_0030 (cls. 1 & 2); Dawson Tr. 359:24-360:5;

361:25-362:3. Their application expressly encompasses “methods and compositions for treating

[1] a subject having multiple sclerosis … [2] and is administered about 480 mg per day [3] of a

fumarate (e.g., [DMF], [MMF], or a combination thereof).” DTX166_0020 (¶ 2). The examples

provide data from clinical trial testing of 480 mg/day DMF. Dawson Tr. 361:17-362:24.

IV.        The Asserted Claims of the ’514 Patent Are Invalid for Lack of Enablement

           41.      The ’514 patent specification fails to enable the claimed method of treating MS.

The specification instructs a POSA to do “an enormous amount of work and testing” to show 480

mg/day DMF is therapeutically effective to treat MS. Lindsey Tr. 142:14-19. That is, the dosing

section instructs a POSA to “start with preclinical studies including cell culture and animal”

models, while “look[ing] at toxicity and efficacy,” and then “translate the animal dose into people.”

Lindsey Tr. 142:20-143:3; see Yong Tr. 92:16-93:12. The fact that the number “480” is written in

the specification once provides no information or guidance to a POSA to “pick[] that particular


                                                    16
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 21 of 35 PageID #: 4651



number of the other numbers that are” in the disclosed ranges. Lindsey Tr. 143:11-17.

V.        The Asserted Claims Are Invalid for Derivation and Improper Inventorship

     A.         Dr. O’Neill Presented A Dosing Research Plan Including 480 mg/day That Was
                Rejected By Biogen

          42.      On February 19, 2004, Dr. O’Neill presented several dosing options to the CTRB

governing Biogen’s Phase II study design. O’Neill Tr. 546:5-14; 549:5-8; Bozic Tr. 828:15-19;

PTX042 at BiogenF0012333. The proposed doses included 120 mg/day, 120 mg/day BID (240

mg/day), 120 mg/day TID (360 mg/day), 240 mg/day BID. (480 mg/day), 360 mg/day TID (720

mg/day), and 360 mg/day TID. (1080 mg/day). PTX042 at BiogenF0012333; O’Neill Tr. 549:9-

12. Dr. O’Neill testified that he did not know which doses would be effective and thought all

“could” be effective. Id. 560:8-10; 562:2-15; 559:16-22; 543:12-14. There is no contemporaneous

evidence showing that he believed 480 mg/day specifically would work. Id. 571:20-25; Dawson

Tr. 354:23-355:17. In fact, Dr. O’Neill did not even know whether DMF alone would work in

treating MS. O’Neill Tr. 556:19-24. As he testified, “[t]he plan was to execute the phase II study

to determine if indeed DMF would actually have an impact on MRI brain activity and then we

would go from there.” Id. 558:25-559:6; see Dawson Tr. 357:11-15 (“We hadn’t tested [480

mg/day] at that time, so neither one of us knew exactly” [whether it would work].); Bozic Tr.

847:1-3, 851:13-24. Thus, Dr. O’Neill had a research plan to test a series of doses of DMF to

investigate their effectiveness in treating MS. He preferred Option 1, testing 240, 360, 480, and

720 mg/day DMF, because it was the “most scientifically rigorous design” and allowed for “dose

exploration in addition to dose frequency exploration.” PTX386 at BiogenF10113121; O’Neill

Tr. 515:12-516:10. But Biogen rejected Option 1 and the 480 mg/day dose, and instead chose to

test only 120 mg/day, 360 mg/day and 720 mg/day. DTX94; O’Neill Tr. 558:13-24, 562:20-23.

          43.      Following the Phase II study and before a decision was made to test 480 mg/day,



                                                  17
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 22 of 35 PageID #: 4652



Dr. O’Neill chose to leave Biogen’s DMF program, leaving the Phase III dosing decision to others.

O’Neill Tr. 541:22-542:6, 573:5-574:1, 584:13-19. In addition to leaving the program, Dr. O’Neill

does not appear to have been involved in prosecution of the ’514 patent. He could not recall even

seeing the provisional or PCT applications prior to 2011, when he was added as an inventor.

O’Neill Tr. 583:24-584:2. He further admitted that he “did not carry out th[e] experiments

disclosed in Examples 1-3 (O’Neill Tr. 577:14-16), he “did not generate th[e] data” providing in

the specification’s dosing section (id. 578:22-579:10), and he did not insert the sole reference to

480 mg/day into the specification. Id. 579:25-580:7 (“I would not write a sentence like that.”).

   B.         Biogen Actively Avoided Testing 480 mg/day For Commercial Reasons

        44.      Biogen was commercially motivated to develop the 720 mg/day dose, as the only

dose that would “ensure sufficient revenue for commercial viability.”         DTX303_0008; see

DTX038_0002 (“higher dose, higher price”). The clinical team “underst[ood] the commercial

constraint (720 mg is the only viable dose).” DTX039_0001. Thus, Biogen actively avoided testing

the potentially safer and more convenient 480 mg/day bid dose, out of fear of “the danger of a sub-

720 dose in MS pulling down the price to an acceptable level.” DTX101_0001; see DTX302_0001

(“With MS, patients will be more willing to stay on a TID because they can’t ‘see’ their disease.

Although TID is not very convenient.”); O’Neill Tr. 550:19-23, 552:3-12; Sibold Tr. 263:1-16.

   C.         Biogen Never Would Have Tested 480 mg/day DMF But For the FDA

        45.      When discussing its dose selection for Phase III trials with the FDA, Biogen only

proposed 720 mg/day. Dawson Tr. 346:11-347:10; Bozic Tr. 851:1-3; see also DTX102_0103

(“[T]he 240 mg TID [DMF] is the dosage with the most favorable benefit/risk profile, and subjects

in the Phase 3 studies . . . will receive 240 mg TID.”). However, when preparing for its meeting

with the FDA to discuss its Phase III trial designs, Biogen personnel were concerned the FDA

might disagree with its proposal to test only 720 mg/day:


                                                18
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 23 of 35 PageID #: 4653



           As you are aware, as a question regarding the relevance of the dose selection will
           be asked by the FDA, can we try to include arguments for not having developed
           240 mg bid… which is the weakness of the dose selection process (this question
           may be asked by the FDA….)

DTX063_002. Thus, Biogen considered the 480 mg/day dose only as a “contingency plan” in the

event it received pushback from the FDA. PTX110 at BiogenF10157651 (“Team needs to develop

contingency plan to prepare for potential FDA concerns with our dose selection rationale”);

PTX112 at BiogenF10157649 (“FDA may not be satisfied that we have demonstrated a minimally

efficacious dose of [DMF]”); Dawson Tr. 348:11-350:10, 351:5-8.

           46.      Biogen’s claim to only need agreement with the FDA on the maximum dose is

belied by the fact the FDA thought it was important to recommend testing a lower dose. Dawson

Tr. 352:20-353:3. The FDA advised Biogen to “consider testing intermediate doses in the Phase

3 study e.g., 240 mg b.i.d. or 120 t.i.d.,” identifying the 480 mg/day dose. DTX463_0004-5

(emphasis added); Stobbe Tr. 230:14-231:4. Biogen initially resisted in its meeting with the FDA,

stating 720 mg is “the best choice” for Phase III. DTX463_0005; Dawson Tr. 354:2-15.

           47.      On September 7, 2006, after the FDA meeting, Biogen, including Dr. Lukashev,

discussed that a “240 mg BID arm will be added” to the Phase III trials “based on feedback from

FDA.” DTX071_001; Lindsey Tr. 147:5-22. “Following FDA’s advice . . . Biogen Idec revised

the Phase 3 study design to include . . . the 240 mg BID (480 mg/day) dose.” DTX080_0002.

VI.        The Asserted Claims Of The ’514 Patent Are Obvious

           48.      The claimed method of treating MS with a therapeutically effective amount of 480

mg/day DMF would have been obvious to a POSA. Stobbe Tr. 205:9-206:1, 244:12-25.

      A.         The Claimed Method Of Treatment Is Directed To A Highly Skilled POSA

           49.      Both parties assessed obviousness from the perspective of a POSA as defined by

Biogen, who as of February 8, 2007, has an M.D., at least 3 years of training in neurology, and at



                                                   19
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 24 of 35 PageID #: 4654



least 3 years of clinical experience treating MS. Stobbe Tr. 206:6-18; Duddy Tr. 374:24-375:9.

    B.         The Scope and Content of the Prior Art Teach All Claim Limitations

         50.      DMF was known to be therapeutically effective to treat MS. Duddy Tr. 392:24-

393:22; Wynn Tr. 651:15-652:8; Stobbe Tr. 207:17-208:7, 215:14-216:3, 222:24-223:8.

         1.       Joshi References Teach Treating MS with DMF

         51.      The Joshi references are a family of patent publications that claim priority to a 1999

application filed by Fumapharm, which was acquired by Biogen. DTX340 (filed Oct. 29, 1999 and

issued Jan. 21, 2003); DTX338 (filed Jul. 17, 2002 and published Jan. 23, 2003); DTX341 (filed

Jul. 17, 2002); DTX182 (priority to Oct. 29, 1999); Stobbe Tr. 207:2-12; Hofmann Tr. 791:8-20,

792:7-793:10. The last patent expires Jun. 20, 2020. DTX483_0001-2. The Joshi references teach

a “method of treating [MS] ... with an amount of a pharmaceutical preparation [containing DMF

and/or MMF] effective for treating [MS].” DTX341_0007 (claim 1); see Stobbe Tr. 207:13-208:7;

DTX341_0004 (1:26-32), 0005 (4:26-27); DTX182_0007, 0008, 0010; DTX338_0002, 0003;

DTX340_0002, 0003.1 A POSA would have known, by Jan. 5, 2005, that the Joshi applicants

were seeking a method of treating MS with DMF. Stobbe Tr. 208:8-209:15; DTX321_0498, 0515

(claim 124), 0517 (claim 143); Hofmann Tr. 796:4-24. As Dr. Duddy testified, the Joshi references

provide a “clear steer” to focus on treating MS with DMF. Duddy Tr. 457:19-458:9. Thus, a POSA

would have sought to find the effective dose range of DMF. Stobbe Tr. 209:16-23.

         2.       The Phase II Study Confirmed The Effectiveness Of DMF To Treat MS

         52.      In 2005 and 2006, Biogen publicly announced a Phase II study of DMF for the

treatment of MS. DTX328 (Jun. 2005); DTX320 (Sep. 2005); DTX319 (Jan. 2006); DTX329


1
  The ’999 and ’001 patents specifically claim treating MS with DMF. DTX341_0007;
DTX182_0010. Biogen has never disclaimed these as not enabled. In fact, Biogen has asserted
both patents in this action, as well as the ’001 patent against Banner Life Sciences, to keep them
off the market. Biogen Int’l GmbH v. Banner Life Sciences LLC, C.A. No. 18-2054-LPS (D. Del.).


                                                   20
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 25 of 35 PageID #: 4655



(May 2006); DX327 (May 2006); DTX441 (May 2006); see DDX-311.

       53.     The Phase II Study was a 48-week “dose-ranging study” to determine the efficacy

and safety an oral formulation of DMF to treat MS. Stobbe Tr. 211:11-17; DTX320_0001-3;

DTX329_0001, 0009. In the study, 257 MS patients were randomized into 4 treatment arms: (i)

placebo, (ii) 120 mg/day DMF (120 mg QD), (iii) 360 mg/day DMF (120 mg TID), and (iv) 720

mg/day DMF (240 mg TID). Stobbe Tr. 211:21-212:8. DMF was administered as 120 mg oral

capsules. Id. 219:17-24, 229:20-230:13. Only patients assigned to 720 mg/day were administered

a lower dose initially to build tolerance to DMF. Id. 212:9-20, 213:10-13; DTX320_0003. Prior

studies reported tolerance issues, especially at higher DMF doses, with common side effects of

flushing and GI disturbances. Stobbe Tr. 212:9-213:9.

       54.     The Phase II primary outcome measure was the total number of Gd-enhancing

lesions over four MRI scans. Stobbe Tr. 213:14-214:6; Duddy Tr. 391:9-392:8; DTX320_0004;

DTX329_0007. Phase II studies in MS “quite commonly” use MRI scans as the primary endpoint,

because they are “more sensitive” than clinical outcomes and can be completed “in a shorter period

of time and with a fewer number of subjects” than a Phase III study. Stobbe Tr. 213:14-214:6; see

Duddy Tr. 384:8-385:12.

       55.     In January 2006, Biogen announced that the Phase II study “met its primary

endpoint,” with “a statistically significant reduction in the total number of gadolinium-enhancing

brain lesions as measured by MRI with six months of treatment versus placebo.” DTX319_0001.

In view of the published study protocol (DTX320_0003), a POSA would have learned that one or

more of 120, 360, or 720 mg/day DMF was effective to treat MS. Stobbe Tr. 215:19-216:13.

       56.     In May 2006, Biogen publicly presented additional results from the Phase II study.

DTX327; DTX329; DTX441. Each publication confirmed that 720 mg/day DMF was effective to




                                               21
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 26 of 35 PageID #: 4656



treat MS by significantly reducing MRI brain lesions by 69% against placebo. Stobbe Tr. 222:24-

223:8, 223:14-20, 227:4-11; Duddy Tr. 391:9-392:8, 484:8-22; Wynn Tr. 602:2-19, 685:21-686:1;

DTX329_0012-15, 0020; DTX327_0003; DTX441_0001.                 While the Phase II study also

suggested a trend in efficacy for 120 and 360 mg/day DMF, these doses were not statistically

significant in reducing brain lesions. Stobbe Tr. 223:9-13; DTX329_0012. Biogen reported that

DMF “significantly reduces brain lesion activity, in a dose-dependent manner, as measured by

MRI in patients with RRMS over 24 weeks of treatment.” DTX327_0003.

       57.      The Phase II serious adverse events (SAEs), which correlate to safety, showed that

the three doses tested were generally safe, with “comparable” SAEs to placebo. Stobbe Tr. 224:16-

225:12; DTX329_0017. DMF at the highest dose of 720 mg/day was shown to be safe. Duddy

Tr. 429:4-10.

       58.      DMF, however, showed a dose-related tolerability effect. Stobbe Tr. 225:13-226:9.

As with prior experience, the Phase II adverse events (AEs) showed “elevation of some of the side

effects that were expected,” especially GI side effects at the highest dose of 720 mg/day, which

can impact tolerability and limit long-term treatment, even though it is safe to administer. Id.;

DTX329_0018; DTX441_0002. Dr. Duddy dismisses these tolerability issues to emphasize that

DMF was not unsafe. He does not challenge the increased incidence of AEs, but only asserts that

they were not so severe to “discontinu[e]” or otherwise rise to a “serious adverse event[].” Duddy

Tr. 426:15-427:9. A POSA would still understand these tolerability issues to be undesirable.

Stobbe Tr. 225:13-25. Further, despite the up-titration of the 720 mg/day arm to build tolerability

to DMF, the AEs were still higher than those at a lower doses of DMF. Stobbe Tr. 212:9-213:13,

226:10-17; DTX329_0018.

       59.      The May 2006 Phase II publications were co-authored by several people who




                                                22
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 27 of 35 PageID #: 4657



contributed to the study design and review. DTX329_0001; DTX327_0003; DTX441_0001. For

instance, Dr. Kappos presented the results in May 2006 and was listed as the first author. Id. A

contemporaneous report of the co-authors’ contributions to the Phase II study reflect that Dr.

Kappos, “as chair of [the Phase II] study’s steering committee . . . was involved in drafting and

amending the study protocol and statistical analysis plan, overseeing the conduct of the study, and

reviewing statistical analysis.” DTX451_0001, 0009; O’Neill Tr. 569:12-570:6. Dr. Minhua Yang

“participated in study design and data analysis [and] served as study statistician.” DTX451_0009;

O’Neill Tr. 568:3-13, 568:24-569:1, 570:7-571:5. Dr. O’Neill “participated in study design,

patient recruitment, data collection and analysis, [and] safety review.” DTX451_0009. But he did

not have sole control over the Phase II study, as shown by the CTRB’s rejection of Option 1.

Lansden Tr. 272:5-11, 275:12-17; Sibold Tr. 261:24-262:16.

       60.     Biogen argued during prosecution of the ’514 patent that “[t]he results of the Phase

2 clinical study [] were available as of June 2006” and a POSA “at the time of the invention would

have been aware of the Phase 2 clinical study ... that involved the use of [DMF].” DTX12_0446-

47; see Stobbe Tr. 221:2-14. It relied on a POSA’s knowledge of the Phase II results to argue that

the claimed invention showed unexpected results. DTX12_0453-56, 0844-49, 0907.

       3.      Nilsson Teaches Administering 480 mg/day DMF To Treat MS

       61.     Nilsson published on Apr. 13, 2006 and claims priority to Jun. 16, 2005.

DTX324_0001. It teaches pharmaceutical compositions of fumaric acid esters, particularly DMF.

Stobbe Tr. 233:7-14; DTX324_0003 (1:4-5), 0009-10 (7:30-37, 8:13-16), 0060 (claim 27). The

active substances, including DMF, are administered in daily doses ranging from 240-1080 mg,

including 480 mg/day in 1, 2, or 3 divided doses of a capsule or tablet. Stobbe Tr. 233:15-22;

DTX324_0038-39 (36:13-37:2).        For instance, it teaches administering DMF in 120 mg

increments, including for a total of 480 mg/day DMF. DTX324_0037-38 (35:26-36:5). These


                                                23
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 28 of 35 PageID #: 4658



pharmaceutical compositions are suitable to treat a variety of diseases, including MS. Stobbe Tr.

233:23-234:4; DTX324_0039-40 (37:17-38:9), 0041 (39:11-20), 0062 (claims 44-45). They may

be administered for more than 12 weeks. Stobbe Tr. 234:5-10; DTX324_0009 (7:20-21).

   C.         A POSA Would Have Been Motivated To Administer 480 mg/day DMF (240 mg
              BID) And Reasonably Expect That It Would Be Effective To Treat MS

        1.       There Was A Motivation To Determine The Lowest Effective Dose

        62.      A POSA would have sought to find the “lowest effective dose of DMF” to treat MS

to best balance safety and tolerability. Stobbe Tr. 205:17-206:1, 215:19-216:13, 219:4-24, 227:12-

25, 244:12-25. This objective of dose selection is widely accepted, as reported in the “well-

known” 1994 ICH guidelines. Duddy Tr. 454:6-16; Stobbe Tr. 216:14-217:8. They report that:

        Knowledge of the relationships among dose, drug-concentration in blood, and
        clinical response (effectiveness and undesirable effects) is important for the safe
        and effective use of drugs in individual patients. This information can help identify
        ... a dose beyond which increases would be unlikely to provide added benefit or
        would produce unacceptable side effects.... Historically, drugs have often been
        initially marketed at what were later recognized as excessive doses … This situation
        has been improved by attempts to find the smallest dose with a discernable useful
        effect or a maximum dose beyond which no further beneficial effects is seen . . . .

DTX323_0005. A POSA would understand that determining the lowest effective dose increases

“the likelihood ... [of] controlling or reducing side effects” improving “tolerability and adherence.”

Stobbe Tr. 217:9-218:3, 228:23-229:19, 243:11-19; see DDX-325. The literature “encourag[es]

people to do well designed trials to make sure drugs were not inadequately investigated or launched

[] at the wrong dose.” Duddy Tr. 454:6-16. Dr. Duddy admits this is “common sense.” Id. As

the Phase II study showed increased AEs at 720 mg/day, the motivation to find the lowest effective

dose would have been particularly strong. See FOF 58.

        63.      The lowest effective dose can also reduce the frequency of administration, which

is “important, especially if you’re treating a chronic condition like [MS].” Stobbe Tr. 218:4-12.

Several studies have shown that “that once or twice daily regimens are associated with better


                                                 24
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 29 of 35 PageID #: 4659



[patient] adherence” than thrice daily dosing. Id. 218:13-219:3; DTX334_0016. The prior art

taught administering DMF twice daily, including 480 mg/day divided into two equal doses. Stobbe

Tr. 231:14-232:7, 233:15-22; DTX332_0002; DTX324_0037-38.

       64.     A POSA would have known that the risk of excessive DMF doses is an increased

likelihood of “dose-related side effects,” e.g., flushing and GI issues, which can be problematic

for a chronic treatment. Stobbe Tr. 250:2-22. Higher doses would also require either more frequent

administration or more drug with each administration. Id. 250:23-251:10. Both raise concerns of

tolerability and adherence. Id.; see Lindsey 137:16-22; PTX042, BiogenF70012332.

       65.     Dr. Duddy opined that, after the Phase II trial, a POSA would “know nothing” about

the “blank zone” between 360 and 720 mg/day. Duddy Tr. 482:17-483:8. He alleged “complete

ignorance” of any efficacy before and after the “one data point” at 720 mg/day. Id. He believed

that 720 mg/day provided only “minimum efficacy” in the Phase II study, so this would have

“steer[ed]” a POSA to try only higher, not lower, doses. Id. 483:24-484:1, 484:23-485:16. He

reasoned that nothing in the Phase II study “show[ed] that we have maxed the idea of efficacy” or

“reached a ceiling of tolerability.” Id. 431:2-432:4, 442:2-19. That is, the side effects had not yet

reached the level of “dangerous or prohibited,” so 720 mg/day is not yet at the “breaking point”

for tolerability to be unsafe. Id. 429:24-431:1. But a POSA would not have a limited focus to

maximizing efficacy up to the tolerability ceiling. Facing chronic treatment of their disease, MS

patients were willing to take less efficacious treatments if they were safer and more tolerable.

Stobbe Tr. 228:8-22. In February 2007, the only FDA-approved MS disease modifying therapies

were the “first line” injectable therapies—the interferons (Rebif, Avonex, or Betaferon) or

glatiramer acetate (Copaxone)—and the second line “high efficacy” but “high risk” infusions—

natalizumab (Tysabri) or mitoxantrone. Id. 389:2-14; DTX495_0003, 0008, 0030; see Wynn Tr.




                                                 25
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 30 of 35 PageID #: 4660



600:7-15; Lindsey Tr. 121:16-122:5. While Dr. Duddy describes these first line therapies as having

“low,” “moderate[],” or “unimpressive” efficacy, the “bulk of people” in 2007 chose these

injectables over the more effective infusions. Duddy Tr. 389:2-10, 487:8-25. A POSA would

have developed DMF as the first “oral medication” to target this larger market for a “front-line”

MS therapy, which places increased weight on safety, tolerability, and adherence. Stobbe Tr.

228:8-22. Even Biogen recognized the benefit of DMF as “an oral treatment that was safe and

effective with similar efficacy to other first line therapies.” Dawson Tr. 318:8-319:1.

       2.      The Lowest Effective DMF Dose Was Expected Between 360-720 mg/day

       66.     By January 2006, the Phase II results taught a POSA that at least one of the three

DMF doses (120, 360, 720 mg/day) was effective to treat MS. Stobbe Tr. 215:11-216:3;

DTX320_0003; DTX319_0001. Based on these findings, a POSA reasonably expected the lowest

effective dose to be in the range of 120-720 mg/day. Stobbe Tr. 216:4-13, 219:4-16, 241:23-242:8;

see DDX-313. Within this range, a POSA would have been motivated to administer 480 mg/day

DMF, which allowed more preferred twice daily dosing (i.e., 240 mg bid), and dosing according

to the known 120 mg increments. Stobbe Tr. 219:4-24; see DDX-316.

       67.     The additional information published in May 2006 provided a POSA further dose-

response information. Stobbe Tr. 227:12-228:7; DTX327; DTX329; DTX441. While 720 mg/day

significantly reduced MRI brain lesions, 120 and 360 mg/day suggested a trend in efficacy. Id.

This would have directed a POSA to focus on the range of 360-720 mg/day DMF in search of the

lowest effective dose. Stobbe Tr. 223:9-13, 227:12-25; DTX329_0012; DDX-323. In view of

these results, a POSA would have been motivated to administer the intermediate DMF dose of 480

mg/day DMF. Stobbe Tr. 229:20-230:13; DDX-326. The 480 mg/day dose is also one of a limited

number of doses between 360-720 mg/day, in view of the established dosing increment of 120 mg

in the Phase II study and the other prior art teaching how to make and administer DMF oral


                                                26
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 31 of 35 PageID #: 4661



capsules in this increment. Id.; DTX341_0006; DTX324_0038. Selecting 480 mg/day DMF

would have been a “very logical choice” for the additional reason that it offers the benefit of twice

daily dosing of 240 mg (the maximum DMF administered at one time in the Phase II study), with

a reasonable expectation that it would have been effective. Stobbe Tr. 229:20-230:13.

        68.      In an apparent effort to salvage Biogen’s defense of the written description, Drs.

Wynn and Duddy admit the Phase II study indicates that 480 mg/day DMF may be effective. After

being impeached, Dr. Wynn said a POSA “wouldn’t know” whether 480 mg/day “was likely to be

ineffective.” Wynn Tr. 689:20-24. He concluded that, based on the Phase II study, “what was

unanticipated was the magnitude of the treatment effect, not that it had any treatment effect.” Id.

719:4-17. Similarly, Dr. Duddy equivocated on his original position during cross-examination,

when he conceded that the Phase II study “does not preclude efficacy at 480 [mg/day], it allows

for there to be some form of efficacy.” Duddy Tr. 488:12-23; see id. 489:22-491:4.

   D.         Any Differences From The Prior Art Would Have Been Obvious To A POSA

        69.      The asserted claims of the ’514 patent collectively recite the following elements:

(i) a method of treating MS with a pharmaceutical composition (e.g., tablet or capsule) containing

DMF, (ii) at a therapeutically effective amount of 480 mg/day DMF, (iii) administered daily in 2

equal doses, and (iv) for at least 12 weeks. Stobbe Tr. 235:16-236:3; DTX1_0028-29. The Phase

II study teaches all of these elements, except for 480 mg/day DMF administered in 2 equal doses.

Stobbe Tr. 236:4-237:2. But this claimed method of treating MS would have been obvious to a

POSA in view of the Phase II study, and even more so in view of Nilsson and/or the Joshi

references. Stobbe Tr. 234:16-235:7. A POSA would have been motivated to combine these prior

art references because each is directed to the use of DMF to treat MS. Stobbe Tr. 235:8-15. The

motivation to combine these elements with a reasonable expectation of success renders all of the

asserted claims prima facie obvious, as the PTO has found.                 See DTX345_0025-26;


                                                 27
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 32 of 35 PageID #: 4662
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 33 of 35 PageID #: 4663
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 34 of 35 PageID #: 4664



preferably “DMF” as the active substance, with excipients. Stobbe Tr. 233:7-14; DTX324_0003

(1:4-5), 0009-10 (7:30-37, 8:13-16), 0060 (claim 27). The active substance is administered at a

daily dose of 240-1080, including “360 to 480 mg” or “480 to 600 mg” DMF in 1, 2, or 3 doses of

an oral capsule or tablet. Stobbe Tr. 233:15-22; DTX324_0037-38 (35:26-36:5), 0038-39 (36:13-

37:2). As recited in asserted claims 8 and 10, FOF 72, these compositions may be administered

for more than 12 weeks, including “16 weeks.” Stobbe Tr. 234:5-10; DTX324_0009 (7:20-21).

VIII. Defendants’ Experts

       74.     Dr. Voon Wee Yong is a neuroscientist at the University of Calgary, where he is a

Professor and Head of the Division of Translation of Neuroscience. Yong Tr. 68:4-7, 68:22-69:7;

DTX467_0002. He received his Ph.D. from the University of British Columbia in 1986 and his

research focuses on “the causes and the pathology of [MS].” Id. 68:8-16, 69:8-69:7.

       75.     Dr. John Lindsey is a Professor of Neurology and a physician at the University of

Texas-Houston Medical School. Lindsey Tr. 114:17-115:8; DTX466_0002. He received his M.D.

at Harvard Medical School in 1987 and completed his post-graduate training in Neurology at

Stanford University Medical Center in 1993. Id. He has treated patients with MS for his entire

career. Lindsey Tr. 115:9-19. He has served as a principal investigator on several MS clinical

studies and has authored or co-authored over 50 peer-reviewed articles. Id. 115:9-116:1.

       76.     Dr. Gary Stobbe is Clinical Associate Professor and neurologist at the University

of Washington Medical Center. Stobbe Tr. 201:11-16; DTX464_0002-3. He received his M.D.

at the Albany Medical College in 1989 and completed his post-graduate training in neurology at

UCLA in 1993. Stobbe Tr. 201:21-202:6. Up until August 2018, about 50% of his neurology

practice had a specific focus on the treatment of MS. Id. 202:7-17. He opened the MS Center at

the University of Washington, where he was an attending neurologist from 2012-2018, and has

been involved in several clinical trials for the treatment of MS. Id. 202:18-23, 203:21-204:16.


                                               30
Case 1:17-cv-00823-MN Document 351 Filed 01/31/20 Page 35 of 35 PageID #: 4665
